Citation Nr: 0420047	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder with post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in St. 
Petersburg, Florida which, in pertinent part, granted a 50 
percent rating for service-connected generalized anxiety 
disorder with PTSD.  The veteran appealed for an increased 
rating.  In January 2001 and May 2003, the Board remanded the 
case to the RO for further procedural and evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's generalized anxiety disorder with PTSD is 
productive of severe industrial and moderately severe social 
impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for generalized 
anxiety disorder with PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with a letter dated in May 2001, as well as a 
November 1997 statement of the case, two Board remands, and 
supplemental statements of the case dated in September 1999, 
January 2003, and January 2004 that collectively provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded multiple opportunities to attend a VA 
examination, and such examination was completed in December 
2003.  

The Board notes that the May 2001 letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, the VA has not specifically 
informed the veteran to submit any evidence in his possession 
relative to his claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by these defects.  In this regard, 
the Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

In a May 1984 rating decision, the RO established service 
connection for generalized anxiety disorder, rated 
noncompensable.  In a March 1995 rating decision, the RO 
recharacterized the veteran's service-connected psychiatric 
disorder as generalized anxiety disorder with PTSD, and 
assigned a 30 percent rating.

At a January 1996 VA psychiatric examination, the veteran 
reported that no one would hire him because of the 
medications he was taking.  He appeared anxious, agitated and 
nervous.  He was alert and oriented times three.  His speech 
was spontaneous and coherent, but he became very emotional 
and dysphoric when he described his current predicaments and 
problems.  He admitted that he saw things at the corners of 
his eyes and he also heard sounds of animals in distress, and 
feared that he was losing his mind.  He said he had been 
feeling paranoid, but denied any gross delusional thinking.  
His mood was predominantly anxious, depressed and very sad.  
He exhibited mild to moderate psychomotor retardation.  His 
affect was flat and blunted.  He denied acute suicidal 
ideation or intent, but expressed his sense of frustration, 
despondency, and helplessness and felt like a total failure.  
His cognitive functions were diminished, his memory for 
remote and past events was adequate, and his short-term and 
recent recall was inadequate.  His concentration and 
attention span were rather limited.  He appeared to be of 
average intellect, and abstraction ability was intact.  
Insight and judgment were fair.  The Axis I diagnoses were 
major depressive disorder, severe, recurrent, with psychotic 
symptoms, rule out schizophrenic disorder, and chronic PTSD.  
The Global Assessment of Functioning (GAF) score was in the 
45 to 48 range due to serious symptoms and impairment in the 
areas of social, occupational and school functioning.

In a March 1996 statement, a treatment provider from a VA 
mental hygiene clinic indicated that the veteran had been 
receiving treatment there since September 1994 and had not 
been employed from that date through the present time.  He 
stated that the veteran had not been gainfully employed, or 
able to maintain employment, or to be rehabilitated for 
employment since he had been under his care, and his 
condition will not likely improve over the next two to three 
years.

A VA discharge summary reflects that the veteran was 
hospitalized from July 1996 to August 1996.  He complained of 
nightmares, anxiety, flashbacks, intrusive thoughts, 
isolation, and re-experiencing combat trauma.  He said he had 
been hyper-alert and avoided stimuli which reminded him of 
his bad experiences in Vietnam.  On admission, the veteran 
was oriented, hyper, alert, nervous, and depressed with a 
restricted affect.  His speech was coherent and relevant.  He 
had no suicidal or homicidal ideation.  He admitted to 
audiovisual hallucinations about Vietnam.  Orientation and 
memory were preserved.  Insight and judgment were intact.  He 
denied substance abuse lately.  The veteran was given 
medication and counseling.  The veteran cooperated with his 
treatment and participated in the Specialized Inpatient PTSD 
Unit (SIPU) program, which involved individual and group 
therapy workshops, behavior therapy, etc.  The veteran 
improved with the above treatment with alleviation of 
symptoms, and in late August 1996 his condition was noted to 
have stabilized.  At that time he was alert, oriented, and 
cooperative.  No suicidal or homicidal ideation was elicited.  
He was felt to be competent, and his prognosis was guarded.  
The examiner noted that the veteran had been unemployed and 
unable to work for the past 15 years because of his nervous 
condition.  The discharge diagnoses were PTSD, delayed type, 
with attention deficit disorder by history.  The GAF score 
was 48.

On November 13, 1996 the RO received the veteran's claim for 
an increased rating for his service-connected psychiatric 
disorder.

At a December 1996 VA psychiatric examination, the veteran 
reported that his condition had worsened since his last VA 
examination.  He said he joined the PTSD program at a VA 
Medical Center (VAMC) in August 1996, and had completed eight 
weeks of the program.  Since the program ended, he did not 
have ongoing follow-up treatment due to transportation 
problems.  He said he had therefore become increasingly 
withdrawn and stressed out since he was unable to continue 
his therapy.  He said he was taking Ritalin, Prozac, Doxepin, 
and Valium.  He lived with his adult son, who was very 
supportive, and who reminded him to take his medication and 
did most of the household chores, including paying bills.  He 
said he could not get a job since no one wanted to hire him 
because of the medication he was taking.  He reported a very 
erratic work history, and said he had no marketable skills.  

The veteran complained of increasing bouts of flashbacks and 
nightmares, and said he felt hopeless and helpless.  He 
stayed depressed a lot, reported increasing bouts of visual 
hallucinations and often felt that his eyes were playing 
tricks on him.  He also heard voices, which most of the time 
were muddled and screaming, but he could not decipher and 
understand them clearly.  He slept poorly, but with the help 
of Valium, he was able to get about 3 to 4 hours of sleep per 
night.  He remained very irritable and down.  He did not get 
along well with people, preferred to be by himself, and was 
fearful and paranoid at times.  He reported that he had a lot 
of irrational thoughts and sometimes his mind went blank.  He 
had trouble remembering things and his concentration was 
decreasing.  Overall, he expressed a great deal of 
hopelessness and helplessness.  He felt that his condition 
was worsening and there was no amelioration or progress in 
sight.  Other than that there was no significant change in 
his living condition since the last examination.

On mental status examination, the veteran was casually 
attired and appeared neat and well groomed.  He was well 
developed, well nourished, and looked his stated age.  He was 
alert and oriented times three.  He appeared anxious and 
nervous during the evaluation.  He admitted feeling 
uncomfortable and tense.  His speech was spontaneous and 
coherent.  There was no acute evidence of psychotic symptoms, 
however he said he felt paranoid and suspicious a lot of 
times.  He also reported hearing and seeing things as 
described above.  His mood was anxious and depressed, he 
expressed his sense of frustration, and he appeared quite 
dysphoric during the evaluation.  He denied any acute 
suicidal ideation or intent, but admitted to feelings of 
hopelessness or helplessness.  He said he often felt 
irritable and moody, had low self-esteem, and felt very 
inadequate and useless.  He reported continuing problems with 
symptoms of flashbacks and nightmares and problems with 
sleep, depression and concentration.  His cognitive functions 
were diminished.  His memory for remote and past events was 
adequate, however, his recent recall and immediate recall 
plus concentration and attention span were easily distracted.  
He appeared to be of average intellect and his insight and 
judgment were fair.  The Axis I diagnoses were PTSD, chronic, 
moderate to severe with symptom manifests, on medication, and 
major depressive disorder, recurrent, with psychotic 
symptoms, rule out schizoaffective disorder.  The GAF score 
was 40.

The examiner opined that the veteran had serious and 
considerable impairment in communications and also had major 
impairment in areas relating to social, industrial and 
interpersonal relationships.  She said he was in need of 
continuing counseling and therapy in order to help him cope 
and deal with his various stresses especially addressing 
issues of his generalized anxiety disorder with PTSD, 
depression, and psychotic symptoms.  

In a January 1997 rating decision, the RO granted a 50 
percent rating for service-connected generalized anxiety 
disorder with PTSD.  In his notice of disagreement the 
veteran indicated that he disagreed with the January 1997 
decision.

By a statement received in December 1997, the veteran 
contended that a 100 percent rating should be assigned for 
his service-connected psychiatric disorder because he was 
unable to keep a steady job.  He said that his medication 
made working difficult, and he was unable to focus on tasks.

In a February 1997 application for increased compensation 
based on unemployability, the veteran reported that he last 
worked as a mental health worker at a mental facility, and 
that he worked there from January 1995 to July 1995.  He said 
his PTSD prevented him from securing or following any 
substantially gainful occupation.

VA medical records reflect that the veteran was hospitalized 
in November 1998 and treated for PTSD and attention deficit 
disorder, adult type.  The veteran complained of flashbacks 
and nightmares.  He also complained of hearing voices and 
suicidal thoughts.

VA outpatient treatment records dated from 1998 to 2001 
reflect episodic treatment, including medication, for PTSD 
and attention deficit disorder.

An April 1999 statement from the veteran's former employer 
reflects that he worked full-time as a mental health 
technician from August 1994 to July 1995, when he resigned.

In an August 1999 rating decision, the RO granted a total 
disability compensation rating based on individual 
unemployability (TDIU rating) based on his combined service-
connected disabilities.

By a statement dated in June 2000, the veteran asserted that 
due to his major depression and attention deficit disorder, 
he often forgot to take his medications, which initiated a 
downward spiral into another depression.

In January 2001, the Board remanded the case for additional 
procedural development and for a VA psychiatric examination.

VA outpatient treatment records dated from 2002 to 2003 
reflect ongoing treatment for PTSD, including medication, 
with few psychiatric complaints.  A December 2002 treatment 
note from the mental hygiene clinic reflects that the veteran 
was seen for medication management/follow-up treatment.  He 
was reportedly doing very well and denied having any problems 
currently.  On mental status examination, he was alert, and 
oriented to place, person and time.  His mood was euthymic, 
and his affect was appropriate.  There were no auditory or 
visual hallucinations, thought disorder, suicidal ideation, 
paranoid ideation, or homicidal ideation.  The examiner 
indicated that the veteran exhibited good impulse control and 
judgment, and had insight.

In May 2003, the Board remanded the case primarily for a VA 
psychiatric examination.

A VA outpatient treatment record dated in mid-December 2003 
shows that the veteran recently obtained custody of his 
infant daughter, and brought her with him to the appointment.  
The veteran stated that he was doing fairly well, and denied 
any worsening of depression.  He was reportedly taking Valium 
only as necessary.  He was alert and oriented to place, 
person and time.  His mood was mildly anxious and his affect 
was appropriate.  There were no auditory or visual 
hallucinations, thought disorder, suicidal ideation, paranoid 
ideation, or homicidal ideation.  He exhibited good impulse 
control and judgment, and had insight.  

At a VA psychiatric examination performed in late December 
2003, the veteran reported that he had a lot of problems 
sleeping.  He said he sometimes had panic attacks.  He 
reported that he stayed away from people, and only dealt with 
his immediate family.  He did not like crowds or strangers, 
as they made him very anxious or angry, and because he did 
not know what was going to happen.  He was very suspicious 
and did not trust people.  He reported that he often thought 
back to things which happened in Vietnam, and that little 
things could trigger these thoughts, such as hearing a 
helicopter, certain smells, or seeing Asian people.  He was 
anxious and depressed every day, all the time.  He had a lot 
of irritability, which was the reason it was hard to be 
around other people.  He said he had poor concentration and 
it was hard to pay attention.  He reported that he had a 
startle reaction and hypervigilance, and did not feel like 
his life was worth much.  He felt he was just wasting time.  
He could not remember the last time he had a job.  He said he 
thought it was in the early 1990s, and he worked in a clinic.  
He said he worked there about eight months and eventually 
left because of poor concentration and anxiety.  He denied 
having any alcohol or drug problems, and denied ever having 
any legal problems or being in jail or prison.  He reported 
that he lived in a house by himself, and his daughter brought 
him his groceries and helped with the cleaning.  He had four 
grown children.  He said he mainly spent time around the 
house, and did not like to watch television.  He did not get 
out much.  He read some, and went to the gym.  He 
occasionally played racquetball with a friend.  He used to be 
more active and went out a lot.  He said he no longer went to 
movies, visited friends, or went out to dinner.  

The examiner noted that he reviewed the veteran's chart after 
he left, and observed that the veteran had significant 
alcohol and drug problems for a number of years.  The chart 
indicated that he lost his job at a clinic in Florida because 
of possible drug problems and he was put on probation.  The 
examiner noted that the veteran had previously been 
incarcerated.  

On mental status examination, the veteran was neatly groomed 
and dressed.  He behaved normally.  He was pleasant, 
cooperative, and polite.  He was not hostile or belligerent.  
He was spontaneous and logical.  He gave a poor history; he 
said he could not remember a lot of things.  He said he was 
tired because he was not sleeping well.  There were some 
aspects of his reported history which were different from the 
history shown in his chart.  There was no pressured speech, 
flight of ideas or looseness of association.  There were no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not suicidal or homicidal.  He had low self-confidence 
and felt worthless and hopeless.  He had nightmares, 
intrusive memory, startle, and hypervigilance.  He isolated 
himself.  He avoided things about Vietnam and Iraq.  He was 
very depressed with psychomotor retardation and had moderate 
anxiety.  On cognitive examination he was oriented times four 
and alert.  Fund of information was OK, history was poor, 
judgment was fair, and insight was poor.  His intelligence 
was average.  The diagnostic impression was PTSD.  The GAF 
was 40, with severe industrial and moderately severe social 
impairment.

Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The new criteria provide that a 50 percent evaluation is 
warranted when a mental disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411 (2003) (effective November 7, 
1996).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2003); VAOPGCPREC 10-95.

The evidence shows the veteran was treated frequently at VA 
facilities, to include hospitalizations, for his psychiatric 
illness.  GAF scores assigned ranged from 40 to 48.  A GAF of 
40 is indicative of marked impairment and a GAF of 48 is 
indicative of serious symptoms.  Additionally the veteran 
underwent an extensive VA psychiatric examination in December 
2003.  Following the examination the examiner indicated that 
the PTSD resulted in severe industrial and moderately severe 
social impairment.  Based on this evidence the Board finds 
that the degree of impairment resulting from the PTSD more 
nearly approximates the criteria for a 70 percent rating.  
38 C.F.R. § 4.7.

However, this same evidence does not provide a basis for a 
higher rating.  The December 2003 examination did not show 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place.  Additionally as previously 
mentioned, the VA examiner found severe industrial and 
moderately severe social impairment.  Accordingly the 
criteria for a 100 percent rating have not been met.  


ORDER

Entitlement to a 70 percent rating for generalized anxiety 
disorder with PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



